DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, US 10,059,139, in view of Joyce et al., US 7,806,398. 
With regard to Claims 1-2, and 18, Mueller discloses a feeder that singulates an associated stack of media into associated individual articles (9, Figs. 1-12, C7, L59 – C16, L8), the feeder comprising: 
a housing including a base (Fig. 2); 
at least one loading belt (23, 18) disposed on the housing  (Figs. 2-3), the at least one loading belt including a loading surface configured for direct contact with the associated stack of media (15’, Fig. 3), and wherein the loading surface defines a horizontally extending loading plane when the loading surface faces in an upward direction (Fig. 3); 
at least one feeding belt (19) that is distinct from the at least one loading belt (Fig. 3), wherein the at least one loading belt is configured to carry the associated stack of media in a loading direction to the at least one feeding belt (Figs. 2-3), wherein the at least one feeding belt includes a feeding surface configured for direct contact with the associated individual article (5’, Fig. 3), and wherein the feeding surface defines a feeding plane when the feeding surface faces in the upward direction (Fig. 3); and 
a separator plate (24, 25) for singulating a single individual article (Fig. 3).
Mueller fails to teach a carriage assembly having a separator plate.  Joyce discloses a  feeder that singulates an associated stack of media into associated individual articles (10, Figs. 1-7, C3, L48 – C10, L30) that includes a feeding belt (16a, 16b, 16c) that carries a stack of articles to a carriage (30) that limits vertical movement of the associated individual article when the associated individual article moves towards it by the feeding belt (Fig. 1, C4, L48 – C5, L45), wherein the carriage assembly includes at least one separator plate (70, 74, Figs. 1-7) including a pressure portion (74a, 74b) that linearly extends in the loading direction for direct sliding contact with the associated individual article, the pressure portion defining a minimally vertically spaced distance (Figs. 3-5, C7, L39 – C8, L51), the carriage assembly/separator plate being spring biased (60, 80).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Mueller to include an a carriage assembly having an angled separator plate in order to limit the vertical movement of the articles because this type of separator plate mitigates damage to the leading edge of the article being singulated, as taught by Joyce (C2, L30-34; C3, L19-44; C5, L46 – C6, L5).
With regard to Claims 16-17, Mueller discloses that the separator plate remains stationary in the loading direction (Figs. 2-3), power sources for the loading and feeding belts (21, 22, 26, 27, Fig. 3), a controller (38), and a sensor (39, 42, Figs. 2-3), the controller and sensor controlling a position of the feeding belt (C10, L14-64). 

Allowable Subject Matter
5.	Claims 3-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are directed to separator devices for singulating an article from a stack of articles:    US 4,718,808; US 4,978,114; US 8,517,660; US 2002/0163116; and US 2003/0141650.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652